IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   June 25, 2009
                                 No. 06-41374
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee

v.

GUILLERMO MORALES-PITONES,

                                              Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 1:05-CR-1065-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Guillermo Morales-Pitones (Morales), appeals his sentence of 82 months
of imprisonment for illegally reentering the United States after deportation. As
his sole issue, Morales challenges the district court’s denial of his request for an
offense level reduction for acceptance of responsibility. He notes that, at trial,
he contested only the question of his alienage and that he conceded the other
elements of the offense of illegal reentry.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 06-41374

      Alienage is one of the elements of an offense under § 1326. See United
States v. Cardenas-Alvarez, 987 F.2d 1129, 1131-1132 (5th Cir. 1993).       By
challenging at trial whether he was an alien, Morales contested one of the
essential factual elements of the offense of illegal reentry and put the
Government to its burden of proof as to this element.      The district court’s
determination that Morales was not entitled to an adjustment for acceptance of
responsibility was not “without foundation.” United States v. Washington, 340
F.3d 222, 227 (5th Cir. 2003); see U.S.S.G. § 3E1.1, comment. (n.2).
      AFFIRMED.




                                       2